DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.
 
Status of Claims
Claims 1, 9, 12, 14, 25, 27, and 31 are amended and claims 34-35 are new. Therefore, claims 1-28 and 31-35 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites where the metal scaffold particles further comprise a material selected from a list of elements and mixtures, alloys or composites thereof. Claim 8 has the same formulation but instead the list of materials is related to the infiltrant particles. Paragraphs 7.02 and 7.04 of the specification provide a restatement of the claims and paragraph 7.03 notes that the metal scaffold materials can be selected from iron alloys, nickel alloys, copper alloys and aluminum alloys. While this explanation provides support for alloy compositions made from these elements, it does not provide support for all materials made from these elements. Boron, see MPEP § 2163.03(V). It is not clear that applicant has described these materials in such a way to convey to a person of ordinary skill in the art that they had possession of all materials made from these elements to be included in the metal scaffold and infiltrant particles.

Claims 1-28 and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 5-6, 14, and 31 all recite the limitation “about”. Applicant notes in paragraph [0103] of the specification that “the term "about" indicates that the value listed may be somewhat altered, as long as the alteration does not result in nonconformance of the process or structure to the illustrated embodiment.” However, this notation does not provide guidance to a person of ordinary skill can determine as to what amounts or factors would lead to nonconformance of the process and thus it is not clear how about modifies the amounts and ranges to which it is applied. Claims 2, 4, 7-13, 15-28 and 32-35 are rejected as they depend from claims 1, 14 and 31 and do not solve the above issue.

Claims 25, 27, and 35 all recite the limitation “approximately”. While this term is also repeated in the specification, there is no guidance provided to allow a person of ordinary skill to determine what amount this term modifies the claimed ranges. There is no description of the factors that would lead to in nonconformance of the process or structure and thus the use of this term in conjunction with ranges is unclear. Claim 26 is also rejected as it depends from claim 25 and does not solve the above issue. 
Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 15 recites the same members comprising the infiltrant particles claimed in claim 14 from which it depends and therefore it does not further limit claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1, 5-13, 23 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-184622 A with provided English translation of Fuwa in view of US 6316100 B1 of Kodas, US 6630009 B2 of Moussa, Introduction to Powder Metallurgy of Thummler and US 2006/0083652 A1 of Liu.
As to claim 1, Fuwa relates to a method of manufacturing a three-dimensional shaped object in which a metal material is irradiated with a light beam (Fuwa, paragraph [0001]) where a metal material is irradiated with a laser to form a sintered or molten layer and new material is formed on the sintered layer (Fuwa, paragraph [0002] describing the laser metal sintering process for additive manufacturing). Fuwa discloses using a metal paste having an enhancer (Fuwa, abstract). Fuwa teaches that the paste is made from metal powder, solvent, and an adhesion promoter i.e. binder (Fuwa, claim 2). 
Although Fuwa does disclose that the adhesion promoter i.e. binder is, for example, a polyether-based resin such as polyvinyl ether or an acrylic polymer and Fuwa discloses that the solvent is an alcohol solvent such as acetone or an aqueous solvent i.e. water and this solvent improves the fluidity of the metal paste (Fuwa, paragraph [0043]), Fuwa does not explicitly disclose where the polymeric binder and solvent is one of the listed materials in claim 1. 
In the same field of endeavor, Kodas relates to nickel powders and devices incorporating nickel metal powders (Kodas, abstract). Kodas discloses that a preferred class of intermediate products according to the invention is thick film pastes (Kodas, col 42, lines 14-15). Kodas teaches that thick film pastes include an organic vehicle phase that is a mixture of solvents, 
As Fuwa and Kodas both relate to extrudable paste incorporating metal powders, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a binder of ethyl cellulose or polyvinyl acetate and solvent such as methanol, ethanol, terpineol as taught by Kodas into the paste disclosed by Fuwa thereby providing sufficient viscosity to the paste and acts as a binding agent in the unfired state (Kodas, col 43, lines 8-12).  This also constitutes simply substituting one known element for another to obtain predictable results as both Fuwa and Kodas relate to extrusion pastes using alcohols as a solvent (See MPEP 2141(III)).

Although Fuwa does disclose an embodiment where the metal powder is made up of an iron based powder, nickel-based alloy powder and copper powder (Fuwa, claim 5) and the average particle diameter of the powder is 1 – 100 microns (Fuwa, paragraph [0043]), Fuwa does not explicitly disclose two populations of iron particles with differing D50 where the large particles have iron at a concentration of 90 to 100% by weight and the small particles comprise iron at 70 to 100% nor does Fuwa disclose infiltrant particles with a D50 particle size such that they primarily position between the metal scaffold particles. 
In the same field of endeavor, Moussa relates to forming three-dimensional composite products from the paste by a prototyping or rapid manufacturing machine (Moussa, col 13, lines iron, steel, stainless steel, titanium, titanium alloy, copper, tungsten, tungsten carbide, nickel alloy, nickel boron, nickel phosphorus and blends thereof (Moussa, claim 7; emphasis added). Moussa teaches that the homogenous blend of powders, of the same type or otherwise, with adapted particle size and in adequate concentrations may be used in order to significantly increase the maximum volumetric concentration in powder and improve densification control (Moussa, col 7, lines 33-37). Moussa teaches that this increase is obtained since the finest particles may be positioned in the voids left by the largest particles (Moussa, col 7, lines 37-39) where finest particles being positioned in the voids left by the largest particles meets the claim language of infiltrant particles with a D50 particle size such that they position in interstitial spaces between scaffold particles (emphasis added). 
As Fuwa and Moussa both relate to metal pates for additive manufacturing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a bimodal or trimodal mixture of particles of different sizes as taught by Moussa into the metal paste disclosed by Fuwa thereby increasing the maximum volumetric concentration in powder and improve densification control (Moussa, col 7, lines 33-37).

Fuwa does not explicitly disclose wherein a population of large particles comprising iron at a concentration of about 90 to 100% by weight and a population of small particles comprising iron at a concentration of 70 to 100% by weight make up the metal scaffold particles.
Thummler is an introduction to powder metallurgy (Thummler, title). Thummler discloses common commercial iron and iron alloy powders including Distaloy AE which has a composition of 4.0% Ni, 1.5% Cu, and the balance iron with a particle size of 20-180 μm (Thummler, table 2.3, pg. 40).

Finally, Fuwa does not teach that the melting point of the infiltrant particles being higher than the melting point of the scaffold particles but not more than 400°C higher than the melting point of the scaffold particles. 
Liu relates to powder metallurgy which involves blending a relatively fine metal powder with a relatively coarse prealloyed metal powder to produce a mixture that has a widened sintering temperature window compared to that of the relatively coarse prealloyed metal powder (Liu, paragraph [0003]). Liu teaches using a  powder mixture is made by mixing a minor volume fraction of a relatively fine metal powder A, which has a melting or solidus temperature that effectively exceeds the sintering temperature at which the powder mixture containing that powder is sintered, with a complementary major volume fraction of a relatively coarse prealloyed metal powder B, which is an alloy amenable to supersolidus liquid phase sintering (Liu, paragraph [0022]), as Liu discloses a melting temperature of metal powder A exceeds the sintering temperature of metal powder B, this would also encompass where the melting temperature of A exceeds the melting temperature of B, thus disclosing an overlapping range. Liu teaches that the mean particle sizes of the selected metal powders A and B are related by a ratio of about 1:5 or higher, that is, that the mean particle size of metal powder B is at least about 5 times larger than the mean particle size of metal powder A (Liu, paragraph [0022]). Liu teaches a green article comprising the A-B powder mixture may be sintered without slumping into a solid article at a sintering temperature that is within a wider temperature range than can a 
As Liu and Fuwa relate to powder metallurgy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a fine powder with a higher melting temperature than the course powder as taught by Liu into the metal paste disclosed by Fuwa and Moussa, thereby the mixture may be sintered without slumping into a solid article (Liu, paragraph [0022]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed infiltrant powder with a melting point higher than the scaffold particles over the prior art disclosure since the prior art teaches that this prevents slumping of the article during sintering throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

As to claims 5 and 6, note the 112(b) rejection above concerning the term “about”. Moussa discloses where the finest particles may be positioned in the voids left by the largest particles, that is, since the ratios of particle diameters is on the order of 1:7 (Moussa, col 7, lines 38-40; see also claim 12 which discloses particle size ratio of between about 10:1 and about 5:1 for a blend of metallic powders with at least two different particle sizes; emphasis added).

claim 7, Fuwa does disclose an embodiment where the metal powder is made up of an iron based powder, nickel-based alloy powder and copper powder (Fuwa, claim 5). Further, Moussa discloses where the metallic powders is selected from the group of powders consisting of iron, steel, stainless steel, titanium, titanium alloy, copper, tungsten, tungsten carbide, nickel alloy, nickel boron, nickel phosphorus and blends thereof (Moussa, claim 7; emphasis added).

As to claim 8, Moussa discloses that the finest particles may be positioned in the voids left by the largest particles (Moussa, col 7, lines 37-39). Moussa further explicitly discloses using Fe, and stainless steel as an infiltrant (Moussa, col 9, lower table in left column; where Fe at 2 μm, and 17-4PH which is a stainless steel at 5 μm are all infiltrants in mixture RMF1. Further, Moussa’s teaching of using fine particles positioned in the voids between the largest particles that thereby improves densification and limits deformation would support using other non-explicitly disclosed powders as infiltrants. See Moussa, col 7, lines 40-46; emphasis added).

	As to claim 9, Moussa discloses bimodal or trimodal mixtures of powders (Moussa, col 2, lines 60-64). Moussa further explicitly discloses using Fe, and stainless steel as an infiltrant (Moussa, col 9, lower table in left column; where Fe at 2 μm, and 17-4PH which is a stainless steel at 5 μm are all infiltrants in mixture RMF1; emphasis added), where stainless steel would meet the claim limitation of a Fe-Cr alloy phases.

As to claim 10, Fuwa discloses the average particle diameter of the powder is 1 – 100 microns (Fuwa, paragraph [0043]). Also, Thummler discloses common commercial iron and iron alloy powders including Distaloy AE which has a composition of 4.0% Ni, 1.5% Cu, and the balance iron with a particle size of 20-180 μm (Thummler, table 2.3, pg. 40).


As to claim 11, Moussa discloses where the finest particles may be positioned in the voids left by the largest particles, that is, since the ratios of particle diameters is on the order of 1:7 (Moussa, col 7, lines 38-40; see also claim 12 which discloses particle size ratio of between about 10:1 and about 5:1 for a blend of metallic powders with at least two different particle sizes; emphasis added). Thus, Moussa discloses that one of the powders must be between 1/5 to 1/10 the size of a major powder. Moussa discloses in mixture RMF1 using a stainless steel with a particle size of 44 μm, it also discloses using Fe at 2 μm and 17-4PH which is a stainless steel at 5 μm (Moussa, col 9, lower table in left column). As all of these powders would fit in the voids between the larger powders, Moussa thereby discloses infiltrant particles having a D50 ranging from 0.05 μm to 10 μm.

As to claim 12, as Fuwa in combination with Kodas disclose the claimed polymeric binder and the claimed solvent, a solution would necessarily be formed, meeting the claim limitations.

As to claim 13, Kodas teaches that thickeners provide sufficient viscosity to the paste and also acts as a binding agent in the unfired state and examples of thickeners include ethyl cellulose, polyvinyl acetate, resins such as acrylic resin, cellulose resin, polyester, polyamide and the like (Kodas, col 43, lines 8-12).

As to claim 23, Fuwa discloses that the solvent is an alcohol solvent and this solvent improves the fluidity of the metal paste (Fuwa, paragraph [0043]; by disclosing the genus alcohol solvent, this encompasses the species: ethanol, propanol, butanol, pentanol, hexanol, heptanol, and octanol). Further, Kodas teaches that the solvent is a volatile liquid such as methanol, ethanol, terpineol, butyl carbitol, butyl carbitol acetate, aliphatic alcohols, esters, acetone and the like (Kodas, col 43, lines 2-5).

As to claims 34-35, neither Fuwa nor Moussa teach that the melting point of the infiltrant particles being higher than the melting point of the scaffold particles but not more than 100°C higher than the melting point of the scaffold particles nor where the melting point of the infiltrant particles ranges of 200 to 400°C higher than the scaffold particles. 
In the same field of endeavor, Liu relates to powder metallurgy which involves blending a relatively fine metal powder with a relatively coarse prealloyed metal powder to produce a mixture that has a widened sintering temperature window compared to that of the relatively coarse prealloyed metal powder (Liu, paragraph [0003]). Liu teaches using a  powder mixture is made by mixing a minor volume fraction of a relatively fine metal powder A, which has a melting or solidus temperature that effectively exceeds the sintering temperature at which the powder mixture containing that powder is sintered, with a complementary major volume fraction of a relatively coarse prealloyed metal powder B, which is an alloy amenable to supersolidus liquid phase sintering (Liu, paragraph [0022]), as Liu discloses a melting temperature of metal powder A exceeds the sintering temperature of metal powder B, this would also encompass where the melting temperature of A exceeds the melting temperature of B, thus disclosing an overlapping range. Liu teaches that the mean particle sizes of the selected metal powders A and B are 
As Liu and Fuwa both relate to powder metallurgy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a fine powder with a higher melting temperature than the course powder as taught by Liu into the metal paste disclosed by Fuwa, thereby the mixture may be sintered without slumping into a solid article (Liu, paragraph [0022]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed infiltrant powder with a melting point higher than the scaffold particles over the prior art disclosure since the prior art teaches that this prevents slumping of the article during sintering throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Claims 14-17, 19-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-184622 A with provided English translation of Fuwa in view of US 6316100 B1 of Kodas, US 6630009 B2 of Moussa, Introduction to Powder Metallurgy of Thummler, US 2006/0083652 A1 of Liu, US 2015/0035209 A1 of Shah, and US 2003/0010409 A1 of Kunze with evidentiary reference to “Alumina Powder” retrieved from <https://www.reade.com/products/alumina-powder-al2o3 > on April 24, 2020 of Reade.
As to claim 14, all that differentiates this from claim 1 is that claim 14 merely recites a solvent rather than enumerating a specific solvent as in claim 1. Claim 14 also further limits the comprising members of the infiltrant particles, though this matches the limitation in claim 8. For the sake of brevity, these repeated portions of claim 14 are rejected for the reasons stated in the rejections of claims 1 and 8 above. 
The other remaining difference from claim 1 relates to the inorganic reinforcing component and Fuwa does not disclose where the paste includes an inorganic reinforcing component being in a concentration between 0.5 and 5 wt % of the metal paste.
In the same field of endeavor, Shah relates to methods of forming three-dimensional metallic objects (Shah, abstract). Shah teaches a metal oxide paste comprising metal oxide particles, a polymeric binder and an organic solvent is extruded through a tip to deposit sequential layers of the metal oxide paste on a substrate to form a three-dimensional metal oxide object (Shah, abstract). Shah teaches the metal oxide pastes may further comprise ceramic particles in additional to the metal oxide particles (Shah, paragraph [0025]). Shah teaches metal oxide pastes comprising additional ceramic particles can be used to form three-dimensional metallic objects composed of a ceramic-particle-reinforced metal (or metal alloy) matrix (Shah, paragraph [0025]). Shah teaches the ceramic particles may be composed of a non-reducing ceramic, including a non-reducing oxide ceramic (e.g., Al2O3) (Shah, paragraph [0025]).

	However, Fuwa is silent on an amount of reinforcing ceramic particles to add.
	In the same field of endeavor, Kunze relates to reinforced metal matrix composites and methods of shaping powder materials to form such composites (Kunze, abstract). Kunze teaches that reinforcements include alumina (Al2O3), silicon carbide (SiC), or other suitable ceramics or intermetallics for other metals such as aluminum (Kunze, paragraph [0019]). Kunze teaches co-depositing intermetallic or ceramic particle reinforcements such as alumina with metal matrix powders such as aluminum or an aluminum alloy, titanium or a titanium alloy, copper or a copper alloy, nickel or a nickel alloy, and/or iron or an iron alloy, such that the volume fraction of reinforcement material may be held at a constant value between about 0-40% or varied from about 0-40% to form a gradient material (Kunze, paragraph [0016]). Kunze teaches the matrix exhibits fine grain structure with enhanced properties over the unreinforced metal, including higher tensile modulus, higher strength, and greater hardness (Kunze, abstract).
	Reade notes that the bulk density of alumina powder is approximately 1 g/cm^3. 
	Thummler notes that the apparent density of Distaloy AE is 3 g/cm^3 (Thummler, Table 2.3, pg. 40).
	For iron powders, Kunze thus discloses adding an upper bound of 18.2 wt% reinforcement (where 40% alumina = 40g, 60% iron = 180 g, 40/220 = 18.2%).
See MPEP § 2144.05 I. Thus there is a prima facie case in view of the disclosure in Kunze. 

As to claims 15 and 17, Moussa discloses that the finest particles may be positioned in the voids left by the largest particles (Moussa, col 7, lines 37-39). Moussa further explicitly discloses using Fe, and stainless steel as an infiltrant (Moussa, col 9, lower table in left column; where Fe at 2 μm and 17-4PH which is a stainless steel at 5 μm are all infiltrants in mixture RMF1. Further, Moussa’s teaching of using fine particles positioned in the voids between the largest particles that thereby improves densification and limits deformation would support using other non-explicitly disclosed powders as infiltrant. See Moussa, col 7, lines 40-46).

As to claim 16, Moussa teaches using a mixture of metal powders is either a bimodal or tri-modal mixture of particles of different sizes (Moussa, claim 1; if the powders are of different sizes, one must have a smaller D50 than the other). Moussa teaches that the powders are selected from the group consisting of iron, steel, stainless steel, titanium, titanium alloy, copper, tungsten, tungsten carbide, nickel alloy, nickel boron, nickel phosphorus and blends thereof (Moussa, claim 7; emphasis added). As Liu teaches using smaller powders i.e. infiltrant with a melting temperature that is higher than the large particles i.e. scaffold particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

As to claim 19, Fuwa discloses the average particle diameter of the powder is 1 – 100 microns (Fuwa, paragraph [0043]). Also, Thummler discloses common commercial iron and iron alloy powders including Distaloy AE which has a composition of 4.0% Ni, 1.5% Cu, and the balance iron with a particle size of 20-180 μm (Thummler, table 2.3, pg. 40).
The MPEP states that “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” See MPEP § 2144.05 I. Thus, there is a prima facia case of obviousness due to Fuwa and Thummler’s disclosure of metallic powders having a particle size of 1 – 100 microns and 20-180 μm respectively which overlaps the claimed range of 2 μm to 40 μm as these are standard particles sizes for powder metallurgy and additive manufacturing and they would be expected to produce near net shaped parts.

As to claim 20, Moussa discloses where the finest particles may be positioned in the voids left by the largest particles, that is, since the ratios of particle diameters is on the order of 1:7 (Moussa, col 7, lines 38-40; see also claim 12 which discloses particle size ratio of between about 10:1 and about 5:1 for a blend of metallic powders with at least two different particle sizes). Thus, Moussa discloses that one of the powders must be between 1/5 to 1/10 the size of a major powder. Moussa discloses in mixture RMF1 using a stainless steel with a particle size of 44 μm, it also discloses using Fe at 2 μm and 17-4PH which is a stainless steel at 5 μm (Moussa, col 9, lower table in left column). As all of these powders would fit in the voids between the larger powders, Moussa thereby discloses infiltrant particles having a D50 ranging from 0.05 μm to 10 μm.

claims 21 and 24, Fuwa discloses that the solvent is an alcohol solvent such as acetone or an aqueous solvent i.e. water and this solvent improves the fluidity of the metal paste (Fuwa, paragraph [0043]; by disclosing the genus alcohol solvent, this encompasses the species: ethanol, propanol, butanol, pentanol, hexanol, heptanol, and octanol). Further, Kodas teaches that the solvent is a volatile liquid such as methanol, ethanol, terpineol, butyl carbitol, butyl carbitol acetate, aliphatic alcohols, esters, acetone and the like (Kodas, col 43, lines 2-5).

As to claim 22, Kodas teaches that thickeners provide sufficient viscosity to the paste and also acts as a binding agent in the unfired state and examples of thickeners include ethyl cellulose, polyvinyl acetate, resins such as acrylic resin, cellulose resin, polyester, polyamide and the like (Kodas, col 43, lines 8-12).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JP 2008-184622 A with provided English translation of Fuwa in view of US 6316100 B1 of Kodas, US 6630009 B2 of Moussa, Introduction to Powder Metallurgy of Thummler and US 2006/0083652 A1 of Liu as applied to claim 1 above, and further in view of ASM Handbook. Volume 7 of Marucci.
As to claims 2 and 3, Fuwa does not explicitly disclose where the population of large particles comprising iron has a lower concentration of iron than the population of small particles comprising iron. 
Moussa broadly discloses that the powders are selected from the group consisting of iron, steel, stainless steel, titanium, titanium alloy, copper, tungsten, tungsten carbide, nickel alloy, nickel boron, nickel phosphorus and blends thereof (Moussa, claim 7). As noted in the rejection of claim 1 above Moussa discloses using stainless steels as powders that contain 62.5 to 73% iron. Moussa further explicitly discloses using Fe, and stainless steel as an infiltrant (Moussa, col 9, lower table in left column; where Fe at 2 μm and 17-4PH which is a stainless 
However, neither Fuwa nor Moussa does not explicitly state that the population of large particles comprising iron has a lower concentration of iron than the population of small particles comprising iron nor does Fuwa explicitly state that the iron concentration is about 90% to 100% by weight.
Marucci is the ASM Handbook on Powder Metallurgy, with particular reference to carbon and low-alloy steels (Marucci, title). Marucci teaches that a multitude of different iron powder grades exist for use in powder metallurgy, in particular grade A-131 which has an average particle size of 5.1 μm also has an iron content of 98.81% (Marucci, pg. 320, Table 13, data for iron powder A-131). 
Since Fuwa teaches using iron powders and Moussa teaches using a smaller pure iron powder with a stainless steel powder without disclosing the exact composition of the iron powder, one of ordinary skill would naturally turn to the art to select an appropriate iron powder to carry out the process and make the paste disclosed by the combination of Fuwa and Moussa. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the iron powder A-131 taught in Marucci to thereby carry out the process as disclosed in Moussa and Fuwa. 

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-184622 A with provided English translation of Fuwa in view of US 6630009 B2 of Moussa, US 6316100 B1 of Kodas, US 2006/0083652 A1 of Liu, Introduction to Powder Metallurgy of Thummler and ASM Handbook. Volume 7 of Marucci.
As to claim 31 and 33, all that differentiates this from claim 1 is that claim 31 and 33 merely recites the broad genus polymeric binder rather than enumerating a specific polymeric binder as in claim 1. Thus, Fuwa teaches that the paste is made from metal powder, solvent, and an adhesion promoter i.e. binder (Fuwa, claim 2), thereby meeting that claim limitation. For the sake of brevity, these repeated portions of claim 31 and 33 are rejected for the reasons stated in the rejections of claim 1 above. 
The other remaining difference from claim 1 is that claim 31 requires the population of large particles comprising iron has a lower concentration of iron than the population of small particles comprising iron. 
Moussa broadly discloses that the powders are selected from the group consisting of iron, steel, stainless steel, titanium, titanium alloy, copper, tungsten, tungsten carbide, nickel alloy, nickel boron, nickel phosphorus and blends thereof (Moussa, claim 7). As noted in the rejection of claim 1 above Moussa discloses using stainless steels as powders that contain 62.5 to 73% iron. Moussa further explicitly discloses using Fe, and stainless steel as an infiltrant (Moussa, col 9, lower table in left column; where Fe at 2 μm and 17-4PH which is a stainless steel at 5 μm are all infiltrants in mixture RMF1). Further, Moussa’s teaching of using fine particles positioned in the voids between the largest particles that thereby improves densification and limits deformation would support using other non-explicitly disclosed powders as infiltrants. See Moussa, col 7, lines 40-46).
However, neither Fuwa nor Moussa does not explicitly state that the population of large particles comprising iron has a lower concentration of iron than the population of small particles 
Marucci is the ASM Handbook on Powder Metallurgy, with particular reference to carbon and low-alloy steels (Marucci, title). Marucci teaches that a multitude of different iron powder grades exist for use in powder metallurgy, in particular grade A-131 which has an average particle size of 5.1 μm also has an iron content of 98.81% (Marucci, pg. 320, Table 13, data for iron powder A-131). 
Since Fuwa teaches using iron powders and Moussa teaches using a smaller pure iron powder with a stainless steel powder without disclosing the exact composition of the iron powder, one of ordinary skill would naturally turn to the art to select an appropriate iron powder to carry out the process and make the paste disclosed by the combination of Fuwa and Moussa. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the iron powder A-131 taught in Marucci to thereby carry out the process as disclosed in Moussa and Fuwa. 

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JP 2008-184622 A with provided English translation of Fuwa in view of US 6630009 B2 of Moussa, US 6316100 B1 of Kodas, US 2006/0083652 A1 of Liu, Introduction to Powder Metallurgy of Thummler as applied to claim 1 above, and further in view of ASM Handbook, Volume 7 of Koehler.
As to claim 4, while Fuwa does disclose an embodiment where the metal powder is made up of an iron based powder, nickel-based alloy powder and copper powder (Fuwa, claim 5), Fuwa does not explicitly disclose that the infiltrant particles comprise nickel at a concentration of 95% by weight or more. 
Koehler is the ASM Handbook on powder metallurgy specifically relating to Nickel and Nickel Alloys (Koehler, title). Koehler discloses the chemical analysis and physical properties of 
Since both Fuwa and Koehler both relate to nickel powders, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the nickel powder Vale T123 taught in Koehler to thereby make the paste as disclosed in Fuwa.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 6630009 B2 of Moussa in view of US 2015/0035209 A1 of Shah, JP 2008-184622 A with provided English translation of Fuwa, US 2003/0010409 A1 of Kunze, US 6316100 B1 of Kodas, US 2006/0083652 A1 of Liu and and Introduction to Powder Metallurgy of Thummler with evidentiary reference to “Alumina Powder” retrieved from <https://www.reade.com/products/alumina-powder-al2o3 > on April 24, 2020 of Reade as applied to claim 14 above, and further in view of ASM Handbook, Volume 7 of Daye.
	As to claim 18, Fuwa does not explicitly disclose wherein the infiltrant particles comprise carbon.
	Daye relates to producing substantially pore-free material using molten metal infiltration (Daye, pg. 326, left column, 3rd paragraph). Daye teaches porous metallic body, having a substantial degree of interconnected porosity (known as the matrix), is infiltrated with another metal of lower melting point (known as infiltrant) through a suitably designed heat treatment cycle (Daye, pg. 326, left column, 3rd paragraph). Daye teaches that this process produces a highly or fully dense composite structure (Daye, pg. 326, left column, 3rd paragraph – middle column, first paragraph). Daye teaches that in the simplest application, a mixture of iron powder, graphite, and solid lubricant is used as the matrix material (Daye, pg. 327, middle column, last paragraph – right column, first paragraph). Graphite provides the carbon content required to 
	As Fuwa discloses using iron powders (claim 5) and Daye teaches adding graphite (carbon) to convert the iron powder into steel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute carbon as an infiltrant particle to produce steel and also produce a highly or fully dense structure.

Claims 25-26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of JP 2008-184622 A with provided English translation of Fuwa in view of US 6630009 B2 of Moussa, US 6316100 B1 of Kodas, US 2006/0083652 A1 of Liu, and Introduction to Powder Metallurgy of Thummler as applied to claim 1 above, and further in view of US 4596746 A of Morishita.
As to claims 25 and 26, Fuwa does not explicitly disclose where the inorganic reactive material comprises particles with a D50 of between 10 nm and 200 nm. 
Morishita relates to a powder sheet which can be sintered under a relatively low temperature (Morishita, col 1, lines 9-11). Morishita teaches that the metal sheet is formed of Fe-based metal powder, sinter-assisting agents including ultra-fine metal powders, and an acrylic resin binder (Morishita, claim 1). Morishita teaches the use of ultra-fine powders of Ni, Cu, Co, or Fe as the sinter-assisting agents where ultra-fine powders means powder size smaller than 1 micron (Morishita, col 3, lines 3-7). Morishita teaches that ultra-fine metal powders allows the sintering start temperature to be very low and the ultra-fine powders function as a binder for the metal powders in the sintering process (Morishita, col 3, lines 7-12). Morishita teaches where the ultra-fine powder is Ni with an average powder size of 0.1 microns (100 nm) (Morishita, col 4, lines 55-58). 
As Fuwa and Morishita both relate to powder combinations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
While Morishita does not explicitly state that the component is capable of ablation when the metal paste is exposed to laser irradiation at a power of 0.1 mW/mm3 to 10 mW/mm3 for a time of approximately 1 ms to approximately 1 s on the excited volume of inorganic reactive component, Morishita discloses the inorganic reactive component as claimed above. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).
As Morishita discloses a substantially identical structure, there is a prima facie case that the reference would be capable of the claimed properties.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JP 2008-184622 A with provided English translation of Fuwa in view of US 6316100 B1 of Kodas, US 6630009 B2 of Moussa, Introduction to Powder Metallurgy of Thummler, US 2006/0083652 A1 of Liu, US 2015/0035209 A1 of Shah, and US 2003/0010409 A1 of Kunze with evidentiary reference to “Alumina Powder” retrieved from <https://www.reade.com/products/alumina-powder-al2o3 > on April 24, 2020 of Reade as applied to claim 14 above, and further in view of US 4596746 A of Morishita.
As to claims 27 and 28, Fuwa does not explicitly disclose where the inorganic reactive material comprises particles with a D50 of between 10 nm and 200 nm. 
Morishita relates to a powder sheet which can be sintered under a relatively low temperature (Morishita, col 1, lines 9-11). Morishita teaches that the metal sheet is formed of Fe-based metal powder, sinter-assisting agents including ultra-fine metal powders, and an acrylic resin binder (Morishita, claim 1). Morishita teaches the use of ultra-fine powders of Ni, Cu, Co, or Fe as the sinter-assisting agents where ultra-fine powders means powder size smaller than 1 micron (Morishita, col 3, lines 3-7). Morishita teaches that ultra-fine metal powders allows the sintering start temperature to be very low and the ultra-fine powders function as a binder for the metal powders in the sintering process (Morishita, col 3, lines 7-12). Morishita teaches where the ultra-fine powder is Ni with an average powder size of 0.1 microns (100 nm) (Morishita, col 4, lines 55-58). 
As Fuwa and Morishita both relate to powder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute ultra-fine Fe powders of 100 nm as taught by Morishita into the paste disclosed by Moussa, thereby allowing the sintering start temperature to be very low and the ultra-fine powders function as a binder for the metal powders in the sintering process (Morishita, col 3, lines 7-12).
While Morishita does not explicitly state that the component is capable of ablation when the metal paste is exposed to laser irradiation at a power of 0.1 mW/mm3 to 10 mW/mm3 for a 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).
As Morishita discloses a substantially identical structure, there is a prima facie case that the reference would be capable of the claimed properties.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of JP 2008-184622 A with provided English translation of Fuwa in view of US 6630009 B2 of Moussa, US 6316100 B1 of Kodas, US 2006/0083652 A1 of Liu, Introduction to Powder Metallurgy of Thummler and ASM Handbook. Volume 7 of Marucci as applied to claim 31 above, and further in view of ASM Handbook, Volume 7 of Koehler.
As to claim 32, Fuwa does not explicitly disclose that the infiltrant particles comprise nickel at a concentration of 95% by weight or more. 
Koehler is the ASM Handbook on powder metallurgy specifically relating to Nickel and Nickel Alloys (Koehler, title). Koehler discloses the chemical analysis and physical properties of commercially available carbonyl nickel powders such as Vale T123 which is 99.8% Ni and has a particle size of 3.5-4 μm (Koehler, pg. 676, Tables 2 and 3). 
Since both Fuwa and Moussa teaches using nickel alloys as one of the powders, but does not explicitly state a particular nickel powder or its composition, one of ordinary skill would naturally turn to the art to select an appropriate nickel alloy powder to carry out the process disclosed in Moussa. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the nickel powder Vale T123 taught in Koehler to thereby make the paste as disclosed in Fuwa and Moussa.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-28 and 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10087332 hereinafter the ‘332 patent in view of Moussa and Liu. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘332 patent in claim 1 claims a vehicle comprising at least a solvent and a polymeric binder; metal scaffold particles comprising greater than 99.5 wt % iron and less than 0.5 wt % carbon,; and metal infiltrant particles with a D50 particle size of less than ⅕ of the D50 particle size of the metal scaffold particles, such that the metal infiltrant particles primarily position in interstitial spaces between the metal scaffold particles. While this is not identical to the claim language of the current application which requires two metal scaffold powders where one has a smaller D50 than another, in claim 2 of the ‘332 patent it is disclosed that the infiltrant particles can be iron. There is nothing in claim 1 in the current application that prevents the powder from being both the smaller iron powder as well as the infiltrant powder at the same time. Further, while claim 1 of the ‘332 patent does not mention the specific infiltrant powders nor that the melting point of the infiltrant particles is higher than the scaffold particles, the powders would be obvious in view of Moussa which teaches using a mixture of metal powders is either a bimodal or tri-modal mixture of particles of different sizes (Moussa, claim 1; if the powders are of different sizes, one must have a smaller D50 than the other). Moussa teaches that the powders are selected from the group consisting of iron, steel, stainless steel, titanium, titanium alloy, copper, tungsten, tungsten carbide, nickel alloy, nickel boron, nickel phosphorus and blends thereof (Moussa, claim 7; emphasis added). Further, as Liu teaches using a  powder mixture is made by mixing a minor volume fraction of a relatively fine metal powder A, which has a melting or solidus temperature that effectively exceeds the sintering temperature at which the powder mixture containing that powder is sintered, with a . 
In addition, claims 3-28 and 31-35 of the current application are not patentably distinct from claims 1-22 of the ‘332 patent by disclosing the overlapping solvents, binders, compositions, and particle sizes.
Response to Arguments
With respect to the specification amendments, these correct obvious errors and are entered.
With respect to the claim objections, applicant’s amendments have cured the issues and the objections are withdrawn.
As to the Double Patenting rejection, there is not been a terminal disclaimer entered, therefore the rejection is maintained..
With respect to the 112(d) rejection, applicant’s amendment to claim 12 have cured the issues and the rejection is withdrawn. 
Applicant's arguments (with respect to the 103 rejection) filed February 23, 2022 have been fully considered but they are not persuasive. 
With respect to the 103 rejection, applicant argues that Moussa teaches a majority of stainless steel with an amount of NiB or NiP to lower sintering temperatures and because of NiB and NiP relatively low melting point, they would not be considered infiltrants within the scope of the instant claims (Applicant’s remarks, pg. 24, 2nd full paragraph). 
iron, steel, stainless steel, titanium, titanium alloy, copper, tungsten, tungsten carbide, nickel alloy, nickel boron, nickel phosphorus and blends thereof (Moussa, claim 7; emphasis added). Moussa teaches that these bi-modal and tri-modal powders can increase the density of the produced part. As Moussa broadly discloses metal powders which match the claim limitations and newly cited reference Liu teaches a motivation for selecting a infiltrant powder which has a higher sintering temperature, the current claims are obvious over the art. 
While applicant makes a similar argument with respect to claim 14 (Applicant’s remarks, pg. 25-27) and claim 31 (Applicant’s remarks, pg. 27-29), Liu cures the deficiencies noted in Moussa. Therefore the rejections of these claims are maintained. 
With respect to the arguments concerning Koehler (Applicant’s remarks, pg. 29, next to last paragraph; pg. 31, first paragraph), Daye (Applicant’s remarks, pg. 30, first paragraph), Morishita (Applicant’s remarks, pg. 30 3rd and 5th paragraph), as Liu is incorporated into the current rejection, it is not relevant that these references do not cure the feature concerning melting point not disclosed in Moussa. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733